Kuriakose v Motor Veh. Acc. Indem. Corp. (2019 NY Slip Op 01145)





Kuriakose v Motor Veh. Acc. Indem. Corp.


2019 NY Slip Op 01145


Decided on February 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Moulton, JJ.


8401N 162579/15

[*1] Thomas Kuriakose, Plaintiff-Respondent,
vMotor Vehicle Accident Indemnification Corporation, Defendant-Appellant.


Kornfeld, Rew, Newman & Simeone, Suffern (William S. Badura of counsel), for appellant.
Law Office of Stephen B. Kaufman, P.C., Bronx (John V. Decolator of counsel), for respondent.

Order, Supreme Court, New York County (Adam Silvera, J.), entered March 27, 2018, which, inter alia, in this action for personal injuries sustained when plaintiff pedestrian was struck by an unidentified vehicle, directed plaintiff to respond to interrogatories, unanimously affirmed, without costs.
The court's discovery order was a provident exercise of discretion, despite the fact that a prior court had denied plaintiff's motion for a protective order seeking a video deposition (see generally Daniels v City of New York , 291 AD2d 260 [1st Dept 2002]). The court providently fashioned a remedy tailored to the discovery issue at hand where plaintiff currently lives in India and expresses to have difficulties, both physical and financial, in traveling here for a deposition (see e.g. Fielding v Klein Dept. Stores , 44 AD2d 668 [1st Dept 1974]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 14, 2019
CLERK